DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Non-Final Office Action in response to the communication received on November 24, 2020.  
Claims 1, 3, 5, 7, 12, 14, and 16 have been amended.  
Claims 1-18 are pending.

Response to Amendment
Amendments to Claims 1, 3, 5, 7, 12, 14, and 16 are acknowledged.  Amendments to Claims 3 and 14 are sufficient to overcome the claim objections of claims 3 and 14.  Amendments to Claims 5 and 16 are sufficient to overcome the 35 USC 112(b) rejection of Claims 5 and 16.  Amendments to independent claims 1, 7, and 12 in conjunction with Applicant’s arguments are sufficient to overcome the 35 USC 101 rejection of claims 1-18.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
first storage module configured to, second storage module configured to, first processing module configured to, second processing module configured to, standby module configured to in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “first storage module configured to store a first identification code” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of storing a first identification code is performed by “storing.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the storing a first identification code.  The use of the term “storing” is not adequate structure for performing the storing a first identification code because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “storing” refers to keeping a record of identification codes and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “second storage module configured to store a second identification code” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of storing a second identification code is performed by “storing.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the storing a second identification code.  The use of the term “storing” is not adequate structure for performing the storing a second identification code because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “storing” refers to keeping a record of identification codes and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storage structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “first processing module configured to process the point member information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of processing the point member information is performed by “processing.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the processing point member information.  The use of the term “processing” is not adequate structure for performing the processing point member information because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “processing” refers to performing steps to complete the action and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which processing structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

second processing module configured to execute a charge processing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of executing a charge processing is performed by “executing.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the charge.  The use of the term “executing” is not adequate structure for performing the charge processing because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “executing” refers to performing an action and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “standby module configured to stand by” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of standing by is performed by “standing by.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the stand by.  The use of the term “stand by” is not adequate structure for performing the stand by because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “stand by” refers to waiting and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of storing a first identification code, storing a second identification code, processing point member information, executing a charge processing, and standing by.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2014/0058866 to Okadome, in view of U.S.  Pat. Pub. No. 2001/0029488 to Takeshima, and further in view of U.S. Pat. Pub. No. 2003/0236704 to Antonucci.

As per Claims 1, 7, and 12, Okadome discloses a card processing apparatus, method, and POS terminal, comprising: 
a card reader configured to read card data (Okadome: [0019] a sales terminal includes an ID information obtaining unit that obtains ID information of an IC chip); 
a first storage module configured to store a first identification code if the first identification code relating to member information is acquired based on the card data (Okadome: [0019], obtains ID information, transmitting ID information to the server, the server includes a member information database (first storage module) that has the ID information stored in association with a member ID of a member of the payment system); 
a first processing module configured to process the member information based on the first identification code stored by the first storage module (Okadome: [0019], a payment processing request unit (first processing module) that receives from the information processing apparatus card information of a card to be used to pay the payment amount and transmits a payment processing request including the card information to a financial institution that has issued the card); and
a receipt module for generating a receipt (Okadome: [0132], print a receipt (receipt module)).

Okadome fails to disclose a card processing apparatus, method, and POS terminal, comprising: 
a first storage module configured to store a first identification code if the first identification code relating to point member information is acquired based on the card data;
a second storage module configured to store a second identification code if the second identification code relating to electronic money is acquired based on the card data; 
a first processing module configured to process the point member information based on the first identification code stored by the first storage module;
a second processing module configured to execute a charge processing of the electronic money based on the second identification code if a charge request for electronic money is received in a first state in which the second identification code is stored in the second storage module; 
a standby module configured to stand by until data of a card having an electronic money function is read if the charge request for electronic money is received in a second state in which the second identification code is not stored in the second storage module.

Takeshima teaches a card processing apparatus, method, and POS terminal, comprising: 
a second storage module configured to store a second identification code if the second identification code relating to electronic money is acquired based on the card data (Takeshima:0112], controller reads data from the IC card and determines whether the IC card identification code is on a stored list (second storage module)); 
a second processing module configured to execute a charge processing of the electronic money based on the second identification code if a charge request for electronic money is received in a first state in which the second identification code is stored in the second storage module (Takeshima: [0120], controller (second 
a standby module configured to stand by until data of a card having an electronic money function is read if the charge request for electronic money is received in a second state in which the second identification code is not stored in the second storage module (Takeshima: [0105], determines that the electronic money is not approved and returns to the initial state of the transaction mode (standby)).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okadome to include electronic money based on identification code as taught by Takeshima, with the member information stored as taught by Okadome with the motivation of providing an electronic money system and an electronic money terminal for performing appropriate processing (Takeshima: [0013], lines 1-4).

Okadome and Takeshima fail to disclose a card processing apparatus, method, and POS terminal, comprising: 
a first storage module configured to store a first identification code if the first identification code relating to point member information;
a first processing module configured to process the point member information based on the first identification code stored by the first storage module.


a first storage module configured to store a first identification code if the first identification code relating to point member information (Antonucci: [0057], a consumer ID code stored on a card (storage module) to identify associated account, [0059] associate the consumer ID with a particular payment vehicle and generate loyalty points associated with the appropriately identified account);
a first processing module configured to process the point member information based on the first identification code stored by the first storage module (Antonucci: [0057], a consumer ID code stored on a card to identify associated account, [0059] associate the consumer ID with a particular payment vehicle and generate loyalty points associated with the appropriately identified account processed by the provider (processing module), and [0072] redeeming identified loyalty points).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okadome and Takeshima to include points members taught by Antonucci, with the type of information stored as taught by Okadome and Takeshima with the motivation of consolidating loyalty programs from various merchants into a centralized database wherein, for each consumer, the database can monitor loyalty point balances for various merchants and to access the database using one code or loyalty account number (Antonucci: [0005], lines 1-8).

As per Claims 2, 8, and 13, Okadome fails to disclose the card processing apparatus, method, and POS terminal, wherein the second processing module is in a stand by mode until a charge amount is input and executes the charge processing of the electronic money using the input charge amount.

Takeshima teaches the card processing apparatus, method, and POS terminal, wherein the second processing module is in a stand by mode until a charge amount is input and executes the charge processing of the electronic money using the input charge amount (Takeshima: [0025]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okadome to include executing a charge processing of electronic money using the input charge amount taught by Takeshima, with the POS terminal as taught by Okadome with the motivation of providing an electronic money system and an electronic money terminal for performing appropriate processing (Takeshima: [0013], lines 1-4).

As per Claims 3, 9, and 14, Okadome fails to disclose the card processing apparatus, method, and POS terminal, wherein the second processing module is further configured to receive a card change declaration, and if the card change declaration is received, the second processing module stops executing the charge processing and shifts to the standby mode.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okadome to include processing a card change declaration taught by Takeshima, with the POS terminal as taught by Okadome with the motivation of allowing a user to change payment means (Takeshima: [0104], lines 1-4).

As per Claims 4, 10, and 15, Okadome fails to disclose the card processing apparatus, method, and POS terminal, wherein the second processing module includes a module for displaying a screen for waiting for input of a charge amount on a display section, and the standby module includes a module for displaying a screen instructing reading of a card having the electronic money function on the display section.

Takeshima teaches the card processing apparatus, method, and POS terminal, wherein the second processing module includes a module for displaying a screen for waiting for input of a charge amount on a display section, and the standby module includes a module for displaying a screen instructing reading of a card having the electronic money function on the display section (Takeshima: [0107]).  




As per Claims 5, 11, and 16, Okadome discloses the card processing apparatus, method, and POS terminal, wherein the module for displaying the screen for waiting for the input of the charge amount includes icons for payment methods including at least one of a cash payment icon, a credit card icon, a debit card icon, and a points icon (Okadome: Fig. 12, select a payment method).  

As per Claim 6, Okadome discloses the card processing apparatus, wherein the card processing apparatus is a POS terminal (Okadome: [0045]).


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0058866 Okadome, in view of US 2001/0029488 Takeshima, also in view of US 2003/0236704 Antonucci, and further in view of US 2016/0012465 Sharp.

As per Claim 17, Okadome, Takeshima, and Antonucci fail to disclose the POS terminal, wherein the receipt module comprises a thermal printer.

Sharp teaches the POS terminal, wherein the receipt module comprises a thermal printer (Sharp: [0812], printing means may be used to print receipts and include ink-less/thermal printing devices).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okadome, Takeshima, and Antonucci to include a variety of printing devices as taught by Sharp, with the POS terminal as taught by Okadome, Takeshima, and Antonucci with the motivation of providing a printing means to print receipts (Sharp: [0812], lines 5-7).

As per Claim 18, Okadome, Takeshima, and Antonucci fail to disclose the POS terminal, wherein the receipt module comprises an inkjet printer.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okadome, Takeshima, and Antonucci to include a variety of printing devices as taught by Sharp, with the POS terminal as taught by Okadome, Takeshima, and Antonucci with the motivation of providing a printing means to print receipts (Sharp: [0812], lines 5-7).



Response to Arguments

35 USC 101 Rejection
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed November 24, 2020, with respect to 35 USC 101 rejection of claims 1-18 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-18 has been withdrawn.  In particular, the following argument presented by the applicant on pages 12-13 of the above mentioned response was found to be persuasive:
Likewise, various elements of independent claim 1 would be considered to have an effect on the claim as a whole similar to the effect of limitation (d) of claim 2 of Example 45 of Appendix 1. For instance a standby module configured to stand by until data of a card having an electronic money function is read if the charge request for electronic money is received in a second state in which the second identification code is not stored in the second storage module, does not merely link the alleged judicial exception to a technical field. Rather, there is meaningful limitation in that the card processing apparatus employs the information provided by the alleged judicial exception. As explained in the subject specification, the foregoing avoids the technical problem of having to read the data of the a card again, if a balance of the electronic money is insufficient and it is necessary to perform charge using the electronic money, since the charge using the electronic money is a processing different from the commercial transaction. In this regard, a person of ordinary skill in the art would recognize that at least the standby module, in combination with the other claim elements, reflects the technical advantages described in the specification. The claim as a whole thus improves upon previous card processing apparatuses of point-of-sale systems.


35 USC 103 Rejection

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed November 24, 2020, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2003/0236704 Antonucci.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687